IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PTS HOLDINGS CORP.               : No. 426 EAL 2014
                                 :
                                 :
           v.                    : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
                                 :
WORKERS' COMPENSATION APPEAL :
BOARD (AREVALO)                  :
                                 :
                                 :
PETITION OF: PTS HOLDINGS, CORP. :
D/B/A CATALENT PHARMA SOLUTIONS :


                                     ORDER


PER CURIAM

      AND NOW, this 14th day of January, 2015, the Petition for Allowance of Appeal

and Application for Supersedeas are DENIED.